Exhibit 99.1 Simulations Plus, Inc.NASDAQ: SLPFirst Quarter Fiscal Year 2010Conference CallJanuary 13, 2010 Introduction and Welcome •Introduction and Welcome •Agenda –First Quarter FY 2010 (1QFY10) FinancialSummary –Progress in Business Units –Strategy Going Forward –Questions and Answers With the exception of historical information, the matters discussed inthis presentation are forward-looking statements that involve a numberof risks and uncertainties. The actual results of the Company coulddiffer significantly from those statements. Factors that could cause orcontribute to such differences include, but are not limited to: continuingdemand for the Company’s products; competitive factors; theCompany’s ability to finance future growth; the Company’s ability toproduce and market new products in a timely fashion; the Company’sability to continue to attract and retain skilled personnel; the Company’sability to identify, evaluate, and close suitable acquisitions; and theCompany’s ability to sustain or improve current levels of productivity.Further information on the Company’s risk factors is contained in theCompany’s quarterly and annual reports and filed with the Securitiesand Exchange Commission. Safe Harbor Statement Under thePrivate Securities Litigation Reform Actof 1QFY10 (3 months) Financial Summary •Gross revenues $2.437 MM (up 14.2% from 1QFY09) –Pharmaceutical software and services $1.735 MM (up 21.3% from $1.430 MM in 1QFY09) –Words+ subsidiary $702,000 (down 0.1% from $703,000 1QFY09) •SG&A $1,004,000 (up 11.1% from $904,000 in 1QFY09) –SG&A increased due to travel and show expenses, bonuses to officer, and increases in salariesand benefits over 1QFY09. As percent of sales, SG&A decreased from 42.4% to 41.2%. •R&D Expense $261,000 (down 2.9% from $269,000 from 1QFY09) –Greater time on contract studies •Income Before Income Taxes $661,000 (up 46.0% from $453,000 in 1QFY09) –Greater pharmaceutical software and services revenues •Net Income $430,000 (up 38.0% from $312,000 in 1QFY09) –High margin on pharmaceutical business results in percentage earnings growth greater thanpercentage revenues growth once breakeven is passed •EPS $0.03/FD share (up $0.007 from $0.02/FD share in 1QFY09) –Positive results continue in spite of global economic crisis –Share repurchase reduced number of fully diluted shares •Cash $7.97 MM (up $1.91 MM or 31.5% from $6.06 MM in 1QFY09) –Cash increased even with >$1 MM share repurchase program spending over $1 MM in
